Citation Nr: 1223252	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active military service from March 1988 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection and assigned noncompensable disability ratings for bilateral hearing loss and for hypertension.  The Veteran has appealed the noncompensable ratings assigned.  

In his April 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In an August 2010 notification letter sent to the Veteran's address of record, the Veteran was informed that his hearing was scheduled for October 26, 2010.  Although the hearing notification was not returned by the United States Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.  A review of Virtual VA reflects a letter from VA's Debt Management Center (DMC) in St. Paul, Minnesota to the Veteran, dated October 8, 2010.  The address listed on the letter is a different address than that used by the RO in its August 2010 notification letter, but the RO had used the same address as provided by the Veteran in his appeal.  A subsequent letter from the DMC to the Veteran, dated in February 2012, reflects an additional address, one different than that used by the DMC in its October 8, 2010 letter to the Veteran.  

The Board notes that, it is uncontroverted that the address used by the RO when it issued its August 2010 hearing notification letter to the Veteran was the address then of record.  There was no indication that the Veteran's address had changed--he had not submitted a change of address form or otherwise notified the RO of any change, nor was the August 2010 hearing notification letter returned as undeliverable by the Postal Service.  The mere presence of an additional address being used by the DMC, without any indication that the hearing notification letter was returned to VA or could not be delivered, does not require the RO to assume that the mailing was not delivered or that the claimant did not receive the mailing.  See e.g., Hyson v. Brown, 5 Vet. App. 262, 264 (1993) (A returned notice should have triggered reexamination of the file to determine whether another address was available.).  Furthermore, the Veteran has not contended any lack of notification.  

Therefore, the Board reasonably concludes that the Veteran received notice of his October 26, 2010 Board hearing.  As he did not report for his scheduled hearing and has not otherwise requested rescheduling of the hearing, the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

(The claim for an initial compensable rating for hypertension is addressed in the remand that follows the decision below.)


FINDING OF FACT

A May 2008 audiological evaluation reflects that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than level I hearing impairment in the right ear and level II hearing impairment in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision on the claim on appeal for bilateral hearing loss has been accomplished.  Through an April 2008 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection for bilateral hearing loss.  The April 2008 notice letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the April 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.

As is the case here, once a Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

Furthermore, since the April 2009 Statement of the Case (SOC), additional VA medical records have been received that were not considered in relation to the Veteran's claim on appeal for an initial compensable evaluation for bilateral hearing loss.  The Board notes that when the agency of original jurisdiction (AOJ) receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a Supplemental Statement of the Case (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2011); see also 38 C.F.R. § 19.37(a) (2011).  The Board's review of the additional VA medical records does not reveal that such records are pertinent to the Veteran's claim for an initial compensable evaluation for bilateral hearing loss.  The records fail to demonstrate any evaluation, treatment, or other relevant findings associated with the Veteran's disability.  Therefore, a remand for the purpose of allowing the RO an opportunity to review the records is not warranted.  

The Board additionally notes that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim for an initial compensable rating for bilateral hearing loss.  The Veteran's service treatment records have been obtained and associated with the claims file, as have identified VA treatment records from the VA Medical Center (VAMC) in Gainesville, Florida, and the VAMC in Lake City, Florida, as well as the VA outpatient clinic (VAOPC) in Jacksonville, Florida.  The Veteran has not indicated that he receives treatment for his bilateral hearing loss through any private facility.  In May 2008, the Veteran was provided a VA audiological examination in connection with his claim on appeal for an initial compensable rating for bilateral hearing loss, the report of which is of record.  The examination report contains sufficient evidence by which to evaluate the Veteran's claim in the context of the rating criteria.  In particular, the examiner elicited information from the Veteran concerning the functional effects of his hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board is also cognizant that the Veteran's representative has contended that the Veteran should be provided a contemporaneous medical examination to assess the current severity of his bilateral hearing loss.  Here, although evidence submitted between the date of the RO's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); 38 U.S.C. § 5103A(d)(2).  In this case, the Veteran has not submitted any additional evidence demonstrating a change in his condition other than his arguments, as noted in his September 2008 Notice of Disagreement (NOD) and May 2009 VA Form 9, that his bilateral hearing loss was more severe than evaluated.  The requirement that the Secretary provide a thorough and contemporaneous examination is tied to those situations where the record does not adequately reveal the current state of a claimant's disability.  See Caluza v. Brown, 7 Vet. App. 498, 505.  

Otherwise, the record does not reflect that the Veteran has asserted that there was a deficiency with the May 2008 VA medical examination or that he submitted or identified additional lay or medical evidence that raised the question of whether the medical evidence of record was sufficient to render a decision on his claim.  See 38 U.S.C. § 5103A(d)(2)(C).  Therefore, the Board cannot conclude that its duty to assist in this instance requires an additional medical examination.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection, and consideration of the appropriateness of staged ratings are required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2011).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.
A VA audiological examination was afforded to the Veteran in May 2008.  The examiner noted, in particular, the Veteran's report of difficulty understanding speech for the last 1 1/2 years, especially in noise.  On audiological examination, pure tone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
20 db
20 db
45 db
60 db
60 db
Left Ear
20 db
20 db
55 db
60 db
60 db

The examination results documented a pure tone threshold average of 46.25 db for the right ear and 48.75 for the left ear.  The Maryland CNC speech recognition score was 96 percent for the right ear and 84 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level II hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the May 2008 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  

Given the pure tone threshold averages and speech recognition scores, the Veteran's hearing impairment is not disabling enough to warrant a compensable rating.  The rating criteria simply do not call for a compensable rating for these levels of hearing impairment.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  The above determination is based upon consideration of applicable rating provisions, as well as the effects of the Veteran's hearing impairment in addition to the audiometric examination results.  As noted above, the examiner noted, in particular, the Veteran's report of difficulty understanding speech for the previous 1 1/2 years, especially in noise.  The examiner, thus, elicited information from the Veteran concerning the functional effects of his hearing loss.  See Martinak, 21 Vet. App. 447.  

In addition to the above findings, the Board also notes that in a May 2008 Jacksonville VAOPC treatment record, the Veteran was noted to report problems with tinnitus, but otherwise denied any difficulty in hearing people.  The Board is aware that the Veteran's statement could have been describing communication outside a noisy environment.  Nonetheless, the symptoms of the Veteran's bilateral hearing loss have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  

For the foregoing reasons, the Board finds that the claim on appeal for an initial compensable  rating for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

The Board notes that the Veteran is evaluated for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  The evaluation criteria for hypertensive vascular disease contemplate diastolic and systolic pressure readings.  

As noted above, since the April 2009 Statement of the Case, additional VA medical records have been received that were not considered in conjunction with the Veteran's claims on appeal.  The Board did not find the records pertinent to the issue of an initial compensable rating for bilateral hearing loss.  However, the Board does find the records pertinent to the issue of an initial compensable rating for hypertension.  In this regard, the VA medical records reflect the Veteran's blood pressure readings.  These diastolic and systolic pressure readings have not been considered by the RO and are pertinent evidence that is relevant to the claim for an initial compensable rating for hypertension.  

When the RO receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a SSOC, it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Here, the Board's review of the additional VA medical records received since the April 2009 SOC reveals that these records are pertinent to the Veteran's claim for an initial compensable evaluation for hypertension.  Therefore, a remand to the RO for review of the records and the issuance of a SSOC is warranted.  

Accordingly, the claim for an initial compensable rating for hypertension is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated or evaluated him for service-connected hypertension.  After securing any necessary releases, the AOJ should attempt to obtain these records.  Notice to the Veteran of an inability to obtain any identified records should be in accordance with 38 C.F.R. § 3.159(e) (2011).  

2.  After undertaking any other development deemed appropriate (to include a VA examination if warranted) re-adjudicate the claim for an initial compensable rating for hypertension, to include consideration, in particular, of the evidence of record since the April 2009 SOC.  If the benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


